Citation Nr: 0315947	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  03-00 094A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) November 19, 2002, 
decision that denied the claim of service connection for a 
cervical spine condition; an increased rating for status 
post-multiple laminectomies with degeneration and vacuum 
signs, L4 to S1, evaluated 60 percent disabling; an effective 
date earlier than February 9, 1999, for service connection 
for chronic major depression; an effective date earlier than 
February 2, 1998, for a 60 percent rating for status post-
multiple laminectomies with degeneration and vacuum signs, L4 
to S1; and entitlement to an effective date earlier than 
February 9, 1999, for a total disability rating based on 
individual unemployability.  


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active duty from January 1961 to January 
1965.  

This case comes before the Board on a motion alleging CUE in 
a November 19, 2002  Board decision.  The Board denied 
reconsideration of the November 19, 2002, decision in April 
2003.  In reviewing the veteran's statements, it appears that 
the veteran may be raising additional claims; however, this 
is very unclear.  If the veteran wishes to advance a new 
claim not addressed by the Board in November 2002, he should 
do so with the regional office (RO).  No other claim is 
before the Board at this time.    
 

FINDINGS OF FACT

1.  In a November 19, 2002, decision, the Board denied 
service connection for a cervical spine condition; an 
increased rating for status post-multiple laminectomies with 
degeneration and vacuum signs, L4 to S1, evaluated 60 percent 
disabling; an effective date earlier than February 9, 1999, 
for service connection for chronic major depression;an 
effective date earlier than February 2, 1998, for a 
60 percent rating for status post-multiple laminectomies with 
degeneration and vacuum signs, L4 to S1; and entitlement to 
an effective date earlier than February 9, 1999, for a total 
disability rating based on individual unemployability.  

2.  The Board's decision of November 19, 2002, was supported 
by evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
the time were either not considered or were misapplied.


CONCLUSION OF LAW

The November 19, 2002, Board decision does not contain CUE.  
38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002)). In Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001), the U.S. Court of 
Appeals for Veterans Claims (Court) held that the VCAA does 
not apply to CUE cases.  Accordingly, the Board finds that it 
may proceed with the adjudication of this case.  

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a).  
Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  

In the motion to revise the decision of November 2002 based 
on CUE, the veteran in his January 2003 letter to the Board 
raises a series of contentions.  He first appears to indicate 
that medical records pertinent to his claim where not sent by 
the RO to the Board and were therefore not before the Board 
at the time of the November 2002 decision.  However, after 
reviewing the evidence in the claims file in light of the 
veteran's assertions, the Board is unable to find any 
indication that any evidence was missing.  The veteran has 
submitted duplicate medical evidence that the VA already has 
associated to his claims folder. 

The veteran repeatedly cites to a section on page 12 of the 
Board's November 2002 decision.  In November 2002 on page 12 
of the decision, the Board stated, in pertinent part:

The file does not contain any records of treatment 
for the low back disability prior to February 1998 
from which increased severity of the disability 
might be ascertained and the veteran has not 
indicated that any such records might be available.  

The veteran repeatedly cites this statement from the Board as 
being in "error" as he was treated for his back problem 
prior to February 1998.  He also appears to believe that this 
sentence suggests that the Board has no medical records of 
his back disorder prior to February 1998. 

The veteran is misconstruing the Board's findings in November 
2002.  In November 2002, the veteran was denied an effective 
date earlier than February 2, 1998, for a 60 percent rating 
for status post-multiple laminectomies with degeneration and 
vacuum signs, L4 to S1.  The veteran's disability is 
currently evaluated as 60 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  
Under the version of this code in effect in February 1998, 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief, warrants a 60 percent 
evaluation.  A 40 percent evaluation under Diagnostic 
Code 5293 requires severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.   

The Board in November 2002 found no evidence prior to 
February 1998 that persuasively showed that a 60 percent 
evaluation was warranted.  The Board found the medical 
evidence shows that the veteran has pronounced impairment due 
to lumbosacral intervertebral disc syndrome.  The Board also 
found that the evidence does not reflect marked interference 
with employment, nor does it show any unusual or exceptional 
circumstances due to lumbosacral intervertebral disc syndrome 
prior to February 9, 1999.  The Board in November 2002 also 
found that the earliest date that it is factually 
ascertainable that the criteria for a 60 percent rating for 
status post-multiple laminectomies with degeneration and 
vacuum signs, L4 to S1, were met is February 2, 1998.  The 
veteran's claim for an increased rating was received on 
February 2, 1998.  The Board did not find that the veteran 
had never been treated for a back problem prior to February 
1998 or that he did not have back problems prior to this 
date.  There is no indication in the record that pre-1998 
evidence had not been associated with the claims file by the 
RO.  

The veteran's contention that the sentence at issue in the 
November 2002 decision indicates that the claims file does 
not contain records of treatment for his back problem prior 
to February 1998 is inaccurate.  The veteran's citation to 
medical treatment and difficulties prior to February 1998 
does not provide a basis to find CUE in the Board's November 
2002 decision.  To the extent he is attempting to challenge 
the Board's weighing of the evidence, such does not show 
clear and unmistakable error. 

It should be emphasized that just because he received 
treatment for the back disorder prior to February 1998, 
including hospitalizations, does not necessarily imply that 
prior to February 1998 the veteran's back disorder was 
manifested by persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  The Board looked to the entire record, 
but found that the evidence was against a finding that the 
criteria for a 60 percent rating were met prior to February 
1998. 

With regard to other contentions raised by the veteran, the 
Board finds that the veteran is simply reiterating the 
contentions he presented to the Board in November 2002.  The 
November 2002 decision cites many of the arguments the 
veteran is making at this time.  The United States Court of 
Appeals for Veterans Claims (Court) has consistently stressed 
the rigorous nature of the concept of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).   
"It must always be remembered that CUE is a very specific 
and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  A disagreement with how the Board evaluated the 
facts is inadequate to raise the claim of CUE.  Luallen v. 
Brown, 8 Vet. App. 92, 95 (1995). 

The Board has also reviewed the written notations which the 
veteran has made on a copy of the November 2002 decision.  
However, these notations essentially express disagreement 
with how evidence was reviewed or evaluated.  The arguments 
do not supply the basis to find CUE.  Under 38 C.F.R. 
§ 20.1403(d)(3), an argument that the Board should have 
weighed or evaluated the evidence differently cannot form the 
basis for a finding of CUE.  His contentions amount to a 
disagreement with the outcome of the decision.  In light of 
the foregoing, and in the absence of any additional 
allegations, the motion must be denied.  


ORDER

The motion is denied.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 




